Hough, 0.,
Concurring. — I concur m the judgment of the court remanding the prisoner to the custody of the warden.
I do not conceive that there is any constitutional question in this case. The act of March 1st, 1877, reducing the grade of the offense committed by the relator from grand larceny to petit larceny, is, by its terms, as well as by the provisions of the General Statutes, applicable only to offenses committed after the passage of the act, and this view of that act disposes of the case.
Prisoner Remanded.